Citation Nr: 0528699	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  02-01-612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for claimed major 
depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hammon, P.J. Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to July 
1969.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 RO decision, which 
determined that new and material evidence had not been 
received to reopen a claim of service connection for major 
depression with psychotic features.  

In a November 2002 decision, the Board determined that new 
and material evidence had been received to reopen the claim 
of service connection for major depression with psychotic 
features, and remanded it to the RO for further evidentiary 
development.  

When the requested development was completed, the RO issued a 
Supplemental Statement of the Case (SSOC) in August 2005, in 
which it denied the claim of service connection for major 
depression.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate her claim, explained to her who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.  

2.  The veteran is not shown to have manifested an innocently 
acquired psychiatric disability in service or for many years 
thereafter.  

3.  The currently demonstrated major depression is not shown 
to be due to any event or incident of the veteran's period of 
service.  



CONCLUSION OF LAW

The veteran's innocently acquired psychiatric disability 
manifested by major depression is not due to disease or 
injury that was incurred in or aggravated by active military 
service; nor may a psychosis be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims. VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes evidence development letters dated in April 2004 and 
June 2004, wherein the RO advised the veteran of the type of 
evidence needed to substantiate her claim for service 
connection.  

In this letter, the RO also advised the veteran of her and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by her, what evidence should be provided 
by VA, and the need to advise VA of or submit any additional 
evidence that she believed might be relevant to her claim.  

The Board notes that all the evidence identified by the 
veteran in support of her claim was obtained by the RO and is 
associated with the claims file.  

In the Board's opinion, the veteran has been afforded every 
opportunity to submit evidence in support of her claim for 
service connection.  The RO informed the veteran of the new 
VCAA considerations, solicited evidence with the assistance 
of the veteran, considered her claim again in light of the 
new requirements, most recently in the August 2005 SSOC, and 
fully assisted her to the best of VA's ability.  

The veteran has not alleged, nor does the record currently 
reflect, that there exists any additional available evidence 
for consideration in her appeal.  

Thus, the Board finds that all obtainable evidence identified 
by the veteran has been obtained and associated with the 
claims folder and that she has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  

After the notice letter was provided, the claim was 
readjudicated and an SSOC was issued to the veteran.  Since 
the veteran has had every opportunity to submit evidence and 
argument in support of her claim and to respond to VA 
notices, deciding the appeal would not be prejudicial to her.  

The Board further finds that VA has done everything 
reasonably possible to assist the veteran.  In this regard, 
the Board notes that the RO arranged for the veteran to 
undergo a VA examination in June 2005.  The report of this 
examination was obtained and associated with the claims 
folder.  

In summary, the Board finds that VA has fully satisfied the 
requirements of VCAA by apprising the veteran as to the 
evidence needed, and in assisting her in the development of 
her claim. 38 U.S.C.A. §§ 5103 and 5103A (West 2002).  


II.  Factual Background

The service medical records currently associated with the 
claims folder include a report of medical examination for 
induction in December 1967, and separation in July 1969, 
wherein the veteran's mental status was found to be normal.  

The service medical records show no complaints of or 
treatment for any psychiatric or mental health problems while 
in service.  

A buddy statement dated on January 11, 2001 indicated that a 
service comrade indicated that she had been stationed with 
the veteran from August 1967 to December 1969 at Fort Sill 
and was aware that she was suffering from depression.  

The private medical records from South Hills Health System 
dated from 1983 to 1989, indicate the veteran was 
intermittently treated for depression and anxiety, but 
related these conditions to contemporaneous family events and 
not to the veteran's military service.  

The private medical records from Diversified Human Services 
dated September 1997 to April 1998, contain a statement that 
the veteran had been treated irregularly for depression since 
1989, but do not relate the depression to the veteran's 
military service.  

The records from a private physician dated November 2000, 
showed the veteran was diagnosed with depression, but did not 
relate it to her military service.  

The private medical records show that the veteran was 
hospitalized from October 20, 1996 to November 4, 1996, on a 
302 commitment for bizarre, aggressive, dangerous behavior.  
The records related this condition to family problems.

A VA examination in October 1998 diagnosed the veteran with 
major depression and with an estimated onset in 1995.  

The private medical records from Intercare dated January 2000 
to September 2000, indicate the veteran was diagnosed with 
depression and anxiety, due to ongoing family issues.  The 
records did not relate those conditions to her military 
service.  

The private medical records from Chartiers Community Mental 
Health dated from December 2002 to March 2005, show that the 
veteran  was diagnosed with schizo-affective disorder with a 
Global Assessment of Functioning (GAF) score of 35, but did 
not relate the condition to the veteran's military service.  

In a June 2005 VA examination, the veteran was diagnosed with 
major depression, recurrent, with psychotic features, 
unrelated to military service.  


III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

Service incurrence will be presumed for certain chronic 
diseases, including psychoses, if manifest to a compensable 
degree within a year after discharge from active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).  

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The veteran is seeking compensation benefits for an acquired 
psychiatric disorder.  She essentially asserts that her 
depression had its onset while she was still on active duty.  

A careful review of the medical records shows that the 
veteran has not received any psychiatric treatment from VA, 
other than two VA mental health examinations for compensation 
purposes, performed in October 1998 and June 2005.  

The private medical records showed that the veteran has been 
treated for depression since 1983; however, there is no 
evidence in any of the extensive private medical records that 
indicate her depression had its onset during or was otherwise 
related to her military service.  

Further, there are no medical records or any statements from 
the veteran indicating that she was treated for psychiatric 
problems prior to 1983.  

Accordingly, from its review of the clinical record, the 
Board is unable to find that the veteran manifested an 
innocently acquired psychiatric disability prior to 1983.  

The Board has considered the veteran's own assertions that 
her depression began in service and the lay statement from 
the military colleague who roomed with her when she was on 
active duty.  However, no competent evidence has been 
submitted to show that any currently demonstrated acquired 
psychiatric disability is due to any disease or injury in 
service.  

In this regard, the Board finds that the statements in and of 
themselves provide no background that would establish that 
the veteran was chronically depressed during service.  

In addition, although the veteran and her prior roommate 
neither of them described any such symptoms, nor are they 
competent to offer an opinion as to medical causation or 
diagnosis, thus their statements do not constitute medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  


In this regard, the Board notes that neither of the VA 
examinations has related to the onset of the currently 
demonstrated major depression to any event or incident in 
service.  

The examiner in the October 1998 VA examination estimated 
that the veteran's depression had its onset in 1995.  The 
Board recognizes that that finding was erroneous, because in 
fact, the veteran was diagnosed with depression as early as 
1983.  

Nevertheless, the Board considers the October 1998 VA 
examination probative because consistent with the private 
medical records, there was no finding that the veteran's 
depressive disability had its onset until many years after 
service.  

The examiner in the June 2005 VA examination specifically 
found that the veteran's depression was unrelated to her 
service.  

The Board finds this examination to be the most probative 
evidence of record because the examiner based his opinion on 
an extensive personal interview, a thorough physical 
examination of the veteran, and a comprehensive review of the 
record.  

Accordingly, in the absence of any competent evidence that 
the veteran's major depression was due to service, the 
preponderance of the evidence is against the claim of service 
connection.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine cannot be favorably 
applied.  


ORDER

Service connection for major depression is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


